03/3/2020Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Suggest changing each Claim with proper size, spacing and lines spacing; please see details under MPEP 42.6 Filing of documents, including exhibits; service.
Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “the insulation” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beverly et al. (US 2012/0132647 A1) in view of Hua (US 2017/0268935 A1) and Naber et al. (US 2019/0289677 A1).  
Regarding Claim 1, Beverly et al. disclose an induction cooking system comprising: an induction cooking appliance comprising:

an induction heating system (induction cooking system 10, Fig 1, [0027]) contained below the cooktop surface, the induction heating system including a coil (induction coil 52, Fig 1, [0028]) positioned immediately below the cooktop surface, wherein the coil is configured to produce an electromagnetic field when the coil is energized (to produce an electromagnetic field when the coil is energized by the power electronics, [0015]); and
a temperature sensor (temperature sensor 60, Fig 1, [0057]), the temperature sensor sensing temperature above the cooktop surface (on the top surface of cooktop 40, [0057]); and
custom cookware (cool-touch cookware 20, Fig 1, [0027]) configured to be placed on the cooktop surface above the coil (see Fig 1), the custom cookware comprising:
an inner shell (22 and 24, Fig 1, [0027]) comprised of a metallic material (24 is made from an electrically conductive material and preferably a ferromagnetic material such as.. iron, [0029]) to heat a food material;
an outer shell (26 can be made from a plastic material, [0028]) comprised of a thermally insulative material that is substantially transparent to magnetic flux, the outer shell having an underside configured to rest on the cooktop surface above the coil during cooking (26 having an underside configured to rest on the cooktop surface 40 above the coil 52, Fig 1); 
Beverly et al. disclose the invention substantially as claimed and as discussed above; except, defined in the outer shell on the underside of cookware, a thermal-
Hua teaches an object with an underside aperture (a hole at the bottom of the object, [0034]).  Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Beverly et al. with Hua’s further teaching of defined in the outer shell on the underside of cookware (“the outer shell of cookware” taught by Beverly et al. already), a thermal-insulation aperture (“thermal-insulation” taught by Beverly et al. already, since 26 made from a plastic material, [0028]); because Hua teaches, in para. [0032], of providing an excellent temperature sensor system to measure a pan bottom temperature preventing overheat during operation.
Beverly et al. in view of Hua teach the invention substantially as claimed and as discussed above; except, wherein the temperature sensor extends temperature sensing above the cooktop surface and through the thermal-insulation aperture to the inner shell.
Naber et al. teach an induction cooktop (see TITLE), and a temperature sensor (a temperature sensor assembly 200 with temperature sensor 220, Fig 1, [0016, 0027]) extends temperature sensing above cooktop surface (200 extended above cooktop surface, see Fig 1) and through the thermal-insulation (“thermal-insulation” taught by Beverly et al. already, since 26 made from a plastic material, [0028]) aperture (“aperture” taught by Hua already, since a hole at the bottom of the object, [0034]) to the inner shell (“the inner shell” taught by Beverly et al. already, see 22 and 24 in Fig 1,  Beverly et al. in view of Hua with Naber et al.’s further teaching of wherein the temperature sensor extends temperature sensing above the cooktop surface and through the thermal-insulation aperture to the inner shell; because Naber et al. teach, in para. [0002], of providing an excellent temperature sensor system to carefully monitoring and control of the cook time and temperature in order to provide optimal cooking results.
Regarding Claims 3-7 and 9-11, Beverly et al. in view of Hua and Naber et al. teach the invention as claimed and as discussed above, and further teach:
Claim 3 further wherein the outer shell is comprised of a material selected from the group consisting of plastic, ceramic, rubber wood, and combinations thereof (26 can be made from a plastic material, [0028], Beverly et al.).
Claim 4 further wherein the inner shell is comprised of a material selected from the group consisting of stainless steel, iron, titanium, and combinations thereof (24 is made from an electrically conductive material and preferably a ferromagnetic material such as.. iron, [0029], Beverly et al.).
Claim 5 further wherein the insulation is comprised of a material selected from the group consisting of foam, fiberglass, gas, air, vacuum, and combinations thereof (see space 30 between 24 and 28 in Fig 1, [0028], Beverly et al.).
Claim 6 further wherein the cooktop surface is comprised of a material selected from the group consisting of plastic, wood, glass, and combinations thereof (cooktop 40 ... materials such as…wood, [0031], Beverly et al.).
Claim 7 further wherein the induction heating system comprises the coil, a coil drive system, a fan, and a controller (induction coil 52, coil drive system 54, cooling fans 62, and system control 56, Fig 1, [0028, 0032, 0063]).
Claim 9 further wherein an interface ring (the perimeter 38, [0028]) connects the outer shell to the inner shell (see Fig 1, Beverly et al.), the interface ring made of a material to minimize heat transfer between the outer shell and the inner shell (Apparently, the perimeter 38 can minimize heat transfer between the outer shell and the inner shell, because when seal 38 has failed and allowed moisture to infiltrate sealed space 30, [0057], Beverly et al.).
Claim 10 further wherein the interface ring is comprised of a material selected from the group consisting of a polymers, rubbers, and combinations thereof.
Claim 11 further wherein insulation is contained between the outer shell and the inner shell (thermal insulation material 28… fully up along the inside of the upper portion of wall 26, [0030], Beverly et al.)
Regarding Claim 8, Beverly et al. in view of Hua and Naber et al. teach the invention as claimed and as discussed above, and further teach wherein the temperature sensor comprises a thermocouple sensor (a thermocouple, [0033], Beverly et al.).
Beverly et al. in view of Hua and Naber et al. teach the invention substantially as claimed and as discussed above; except, that the thermocouple sensor physically extends above the cooktop surface and through the thermal-insulation aperture to contact the inner shell.
Hua teach a sensor physically extends above a surface (a thermistor 2 extends above surface inside measurement rod 1 extends above 10, Fig 5, [0043]) and through the thermal-insulation aperture (a hole at the bottom of the object, [0034]).  Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Beverly et al. in view of Hua and Naber et al. with Hua’s further teaching of the thermocouple sensor physically extends above the cooktop surface and through the thermal-insulation aperture to contact the inner shell (“the inner shell” taught by Beverly et al. already) because Hua teaches, in para. [0032], of providing an excellent temperature sensor system to measure a pan bottom temperature preventing overheat during operation.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beverly et al. (US 2012/0132647 A1) in view of Hua (US 2017/0268935 A1) and Naber et al. (US 2019/0289677 A1) as applied to Claim 1, further in view of Hegedis et al. (US 2016/0014849 A1).  
Regarding Claim 2, Beverly et al. in view of Hua and Naber et al. teach the invention as claimed and as discussed above; except wherein the coil comprises a coiled copper wire underneath the cooktop surface, which creates a magnetic current throughout the inner shell to produce heat.
Hegedis et al. teach a coil (coil 60, Figs 6A-6B, [0083]) comprises a coiled copper wire (coil element such as a Copper Litz Wire, [0085]) underneath a cooktop surface (cooking surface 12, Figs 6A-6B, [0060]).  Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in  Beverly et al. in view of Hua and Naber et al. with Hegedis et al.’s further teaching of wherein the coil comprises a coiled copper wire underneath the cooktop surface, which creates a magnetic current throughout the inner shell to produce heat; because Hegedis et al. teach, in para. [0085], of providing an excellent cooking coil element to make temperature sensing more efficient and/or accurate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761